Citation Nr: 1527485	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensably disabling prior to February 16, 2012, and as 10 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel





INTRODUCTION

The Veteran served on active duty from December 1975 to August 1990, and for 19 days in March 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board initially notes that entitlement to a compensable evaluation for bilateral hearing loss was denied in a September 2005 rating action.  The October 2005 notice of that rating action was returned to VA later that month as undeliverable because the Veteran had moved from his prior address in Monroeville.  The U.S. Postal Service did provide the Veteran's new address, which was a postal box.  In December 2005, the representative provided VA with the Veteran's new mailing address, which was the exact same postal box as indicated by the U.S. Postal Service when it returned the notice letter.  Notably, there is no indication from the record that the RO attempted to re-mail the notice letter to the Veteran.  Given this, the Board finds that the September 2005 rating action never became final, and that this appeal originates from the September 2005 rating decision.  In a July 2012 rating decision, VA increased the evaluation assigned the bilateral hearing loss to 10 percent, effective February 16, 2012.

The record reflects that the Veteran requested a Board hearing in connection with his appeal, but that his representative, in a May 2015 statement, indicated that the Veteran withdrew his request for such a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that the current severity of his bilateral hearing loss does not accurately reflect the severity of the disability.

After review of the record, the Board finds that a remand is warranted.  

As discussed in the Introduction, the current appeal originates from a September 2005 rating action.  That rating action in turn originates from a January 2005 claim by the Veteran for an increased rating.  In connection with that claim, the Veteran attended a VA examination in May 2005.  The February 2014 statement of the case did not include consideration of that VA examination report.  Nor did the statement of the case include consideration of a July 2012 VA examination report.

More importantly, the February 2014 statement of the case did purport to include consideration of what it described as treatment records from the VA medical facilities in Butler and Pittsburgh.  The records mentioned by the statement of the case are located in the Veteran's electronic file, and actually belong to another Veteran with the initials "E.K."  It is a violation of the Veteran's due process rights to include consideration of another Veteran's records in evaluating his hearing loss disability.  On remand, the AOJ will rectify this error.

The Board also notes that the February 2014 statement of the case inaccurately reported the average puretone decibel losses for the Veteran's right and left ear that were elicited at the July 2013 VA examination.

In short, the February 2014 statement of the case is rife with deficiencies which require correction in order to ensure the Veteran receives a fair and accurate review of his claim.

The Board notes that the July 2012 and July 2013 VA examiners both agreed that the Veteran's bilateral hearing loss impacted on the ordinary conditions of daily life, including the ability to work.  The examiners both invited the Veteran to explain how, and in response the Veteran has indicated that his hearing loss requires him to concentrate more when people are speaking, to ask people to speak up, and to wear a special headset at work.  Notably absent, however, is any indication as to the Veteran's occupation or how the above circumstances actually impact his work or daily activities.  Without such a reference point, it is difficult for the Board to determine whether referral for extraschedular consideration is warranted.  On remand, the Veteran should be afforded the opportunity to explain the impact of his hearing loss in greater detail.

The Board lastly notes that the representative has argued that another VA examination is warranted because the July 2013 examination is almost two years old, and because a large portion of the report is illegible.  In essence, the representative contends that the examination report is inadequate.  The Board finds that neither rationale by the representative is persuasive.  The age of an examination, alone, does not provide a basis for a new examination.  With respect to the allegation that large portions of the examination report are illegible, no part of the report is actually illegible.  The representative is referring to formatting errors in the report which simply require one to read the words and data carefully.  Moreover, the data itself is irrelevant to the examination reports, as they simply represent internal coding.

In short, the Board finds that the July 2013 examination report is adequate.  Nevertheless, the Board does find that another VA examination would be helpful, given the need for greater detail from the Veteran as to the impact of his hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should have the medical records for Mr. E.K. removed from the Veteran's electronic claims file.  These records are identified in the electronic claims file as CAPRI records received on October 1, 2013, with the annotation "Butler and Pittsburgh VAMC records dated 9/02-7/13."

2.  The AOJ should contact the Veteran and request that he submit evidence concerning the impact of his bilateral hearing loss on his employment and daily activities.  If requested by the Veteran, the AOJ should assist the veteran in obtaining such evidence. 

3.  Thereafter, the AOJ should arrange for a VA audiological examination of the Veteran to determine the extent and severity of his service-connected bilateral hearing loss.  All indicated studies should be performed. The examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss.  The electronic claims file must be made available to the examiner.

4.  The AOJ should then readjudicate the issue on appeal.  The AOJ should also consider whether the case should be forwarded to the Director of the VA Compensation Service for extra-schedular consideration.  If the benefit sought on appeal is not granted in full, the AOJ must issue a supplemental statement of the case, which must include consideration of all evidence added to the record from January 2004 to the present, and which must not include consideration of the records for Mr. E.K. that were erroneously added to the Veteran's electronic claims file.  The AOJ should provide the veteran and his representative an opportunity to respond to the supplemental statement of the case.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

